           Case 1:19-cv-07882-PKC Document 16 Filed 02/21/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
SHATIQUA HILL,
                                                                          JUDGMENT
                                            Plaintiff,                PURSUANT TO RULE 68

                 -against-                                            Docket No. 19-cv-7882 (PKC)

CITY OF NEW YORK, et al.,

                                             Defendants.
------------------------------------------------------------------X


        WHEREAS, pursuant to Rule 68 of the Federal Rules of Civil Procedure, Defendants
having offered to allow Plaintiff, Shatiqua Hill, to take a judgment against the Defendants in this
action for the total sum of Five Thousand One Dollars and No Cents ($5,001.00), plus reasonable
attorneys’ fees, expenses and costs, to date of this offer, for Plaintiff’s Federal and State Claims;
on January 27, 2020, Plaintiff’s attorney having confirmed acceptance of Defendants offer of
judgment; and
        WHEREAS, the City of New York shall pay Plaintiff, Shatiqua Hill, the sum of Five
Thousand One Dollars and no cents ($5,001.00), pursuant to the Rule 68 Offer of Judgment,
within ninety days (90) days of January 27, 2020. The City of New York shall also pay
Plaintiff’s attorney’s fees, in an amount to be determined by this Court to be reasonable
attorneys’ fees, expenses and costs, unless said sum is mutually agreed upon by the parties, via
private settlement; and
       WHEREAS, this Judgment shall be in full satisfaction of all Federal and State law
claims or rights that Plaintiff may have to damages, or any other form of relief, arising out of the
alleged acts or omissions of Defendants or any official, employee, or agent, either past or
present, of the City of New York, or any agency thereof, in connection with the facts and
circumstances that are the subject of this action; and
        WHEREAS, this Judgment is made for the purposes specified in Rule 68 of the Federal
Rules of Civil Procedure and is not to be construed as an admission of liability by Defendants or
any official, employee or agent of the City of New York, or any agency thereof; nor is it an
admission that Plaintiff has suffered any damages; and
        WHEREAS, Plaintiff releases and discharges Defendants; their successors or assigns;
and all past and present officials, employees, representatives, and agents of the City of New
York, or any agency thereof, from any and all claims that were or could have been alleged by
Plaintiff arising out of the facts and circumstances that are the subject of this action; and
       WHEREAS, Plaintiff is a Medicaid recipient who did not receive medical treatment in
connection with the claims in this case. Plaintiff shall hold harmless defendants from all past and
         Case 1:19-cv-07882-PKC Document 16 Filed 02/21/20 Page 2 of 2



present officials, employees, representatives and agents of the City of New York, or any agency
thereof, regarding any past and/or future Medicaid payments, presently known or unknown,
made in connection with this matter, it is,
        ORDERED, ADJUDGED, AND DECREED that Plaintiff, Shatiqua Hill, has judgment
in the amount of $5,001.00, plus reasonable attorneys’ fees, expenses and costs, to date of the
Rule 68 Offer of Judgment, as against the Defendant, City of New York.
Dated: New York, New York
       xxxxxxxxxxxxxxxxx
       February___, 2020
      March 3, 2020

                                                    SO ORDERED:




                                                    ______________________________
                                                     Senior United States District Judge
